[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Stark Cty. Bd. of Elections v. Stark Cty. Bd. of Commrs., Slip Opinion No. 2021-Ohio-
1783.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2021-OHIO-1783
THE STATE EX REL. STARK COUNTY BOARD OF ELECTIONS v. STARK COUNTY
                           BOARD OF COMMISSIONERS ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as State ex rel. Stark Cty. Bd. of Elections v. Stark Cty. Bd. of
                    Commrs., Slip Opinion No. 2021-Ohio-1783.]
Elections—Mandamus—Voting machines adopted for use by county board of
        elections under R.C. 3506.02(A)—Writ of mandamus sought to compel
        board of county commissioners to acquire new voting machines under R.C.
        3506.03—Writ granted.
       (No. 2021-0410—Submitted May 19, 2021—Decided May 24, 2021.)
                                       IN MANDAMUS.
                                    ________________
        Per Curiam.
        {¶ 1} In this mandamus action, relator, the Stark County Board of Elections,
seeks to compel respondents, the Stark County Board of Commissioners and its
                                SUPREME COURT OF OHIO




members (collectively, “the commissioners”),1 to acquire new voting machines. The
elections board alleges that it adopted the new machines for use under R.C.
3506.02(A) and that the commissioners therefore have a clear legal duty to acquire
the machines under R.C. 3506.03. We grant the writ.
                             Relevant statutory provisions
        {¶ 2} Boards of elections are required to “[p]rovide for the purchase * * * of
* * * equipment used in * * * elections.” R.C. 3501.11(C). And they must “cause
the polling places to be suitably provided with voting machines, marking devices,
automatic tabulating equipment, stalls, and other required supplies.”             R.C.
3501.11(I). Under R.C. 3506.02, there are three ways that voting machines, marking
devices, and automatic tabulating equipment may be “adopted for use” in a county:


                 (A) By the board of elections;
                 (B) By the board of county commissioners of such county on
        the recommendation of the board of elections;
                 (C) By the affirmative vote of a majority of the electors of
        such county voting upon the question of the adoption of such
        equipment in such county.


Once voting machines have been adopted for use in one of these ways, a county’s
board of commissioners “shall acquire the equipment.” R.C. 3506.03.
                              Facts and procedural history
        {¶ 3} The parties agree that it is time for Stark County to purchase new voting
machines. In fact, the elections board has included the projected cost of new
machines in its budget proposals to the commissioners for several years, and the
commissioners have reserved funds for the purchase. In 2018, the General Assembly


1. The commissioners are Bill Smith, Janet Weir Creighton, and Richard Regula.




                                               2
                                January Term, 2021




passed Am.Sub.S.B. No. 135 (“S.B. 135”), which provides funding to Ohio counties
to subsidize the purchase of new voting machines. To be eligible for the funding, a
board of elections must select from a list of vendors certified by the Ohio secretary
of state under R.C. 3506.05. S.B. 135, Section 5(B).
       {¶ 4} On December 9, 2020, the elections board voted unanimously to
acquire voting machines from Dominion Voting Systems.            Stark County had
previously purchased voting machines from Dominion, and the elections board has
been using voting machines supported by Dominion since 2010. Dominion is
approved as a voting-system vendor by the secretary of state. The December 9
meeting minutes indicate that the elections board approved a motion to “acquire the
Dominion Voting Systems equipment” and to “notify the Commissioners of the
selection and request funding from them for the purchase.”
       {¶ 5} Soon after the December 9 meeting, it became apparent that the
elections board and the commissioners disagreed about the significance of the
board’s vote. While the board took the position that it had unilaterally adopted the
Dominion machines for use under R.C. 3506.02(A), the commissioners viewed the
board’s action merely as a recommendation subject to their approval under R.C.
3506.02(B).    Citing “intense public interest” in the board’s decision, the
commissioners demanded that the board provide them with information about the
board’s decision-making process. The commissioners were not satisfied with the
board’s response, and on March 10, 2021, they voted unanimously not to adopt the
board’s recommendation.
       {¶ 6} On March 26, the elections board unanimously passed another motion,
this time expressly stating that it was “adopt[ing]” Dominion’s voting system
“pursuant to R.C. 3506.02(A)” and “demand[ing] that [the commissioners] take all
steps necessary to immediately acquire and fund the same pursuant to its duty under
R.C. 3506.03.” At a meeting of the commissioners on March 31, the president of the
board of commissioners stated that “[t]he Commissioners already voted on the Board




                                         3
                             SUPREME COURT OF OHIO




of Elections’ recommendation on March the 10th” and that they would “not be taking
any new action” concerning the purchase of new voting machines.
       {¶ 7} On April 2, the elections board filed this original action seeking a writ
of mandamus to compel the commissioners to acquire the new voting machines from
Dominion.
                                      Analysis
       {¶ 8} To be entitled to a writ of mandamus, the elections board must establish
by clear and convincing evidence (1) a clear legal right to the requested relief, (2) a
clear legal duty on the part of the commissioners to provide it, and (3) the lack of an
adequate remedy in the ordinary course of the law. State ex rel. Waters v. Spaeth,
131 Ohio St.3d 55, 2012-Ohio-69, 960 N.E.2d 452, ¶ 6.
                        Clear legal right and clear legal duty
       {¶ 9} For several months after the elections board’s December 9 decision, the
parties disputed whether that vote was an adoption of Dominion’s voting machines
under R.C. 3506.02(A) or merely a recommendation to the commissioners under
R.C. 3506.02(B). The elections board asserts that its meeting minutes show that it
adopted the voting machines on December 9 because the minutes state that the board
voted to “acquire the Dominion Voting Systems equipment” and to “notify the
Commissioners of the selection.” But the commissioners argue that the board did not
“adopt” the machines on December 9. They emphasize correspondence dated
January 13, 2021, in which the elections board’s own director referred to the
December 9 vote as a decision “to recommend to the [commissioners] to acquire the
[Dominion] system.”
       {¶ 10} We need not resolve this dispute, because the elections board passed
a second motion on March 26 unambiguously adopting the Dominion voting
machines under R.C. 3506.02(A). The only question we must answer is whether the
March 26 decision requires the commissioners to acquire the machines.
       {¶ 11} R.C. 3506.03 provides:



                                          4
                                 January Term, 2021




                Upon the adoption of voting machines, marking devices, and
        automatic tabulating equipment either by the action of the board of
        elections or by the board of county commissioners, on the
        recommendation of the board of elections or by the affirmative vote
        of a majority of the electors voting on the question of the adoption of
        such equipment, such board of county commissioners shall acquire
        the equipment by any one or by any combination of [three possible]
        methods * * *.


(Emphasis added.) Use of the word “shall” confirms that the commissioners have a
clear legal duty to acquire the equipment and that the elections board has a clear legal
right to the acquisition.
        {¶ 12} We reject the commissioners’ argument that R.C. 3501.17(A)
compels a different conclusion. R.C. 3501.17(A) provides:


                The expenses of the board of elections shall be paid from the
        county treasury, in pursuance of appropriations by the board of county
        commissioners, in the same manner as other county expenses are
        paid. * * *
                The board of elections shall not incur any obligation involving
        the expenditure of money unless there are moneys sufficient in the
        funds appropriated therefor to meet the obligation.


        {¶ 13} The commissioners argue that under this provision, a board of
elections may unilaterally adopt voting equipment under R.C. 3506.02(A) only if the
county commissioners previously appropriated sufficient funds to the board for the
purchase. The commissioners’ argument lacks merit, because R.C. 3501.17(A)




                                           5
                              SUPREME COURT OF OHIO




applies only to “expenses of the board of elections” and to an elections board’s lack
of authority to “incur any obligation involving the expenditure of money” absent
sufficient appropriated funds. R.C. 3506.03 directs the commissioners—not the
elections board—to acquire the voting machines. Because the expense belongs to
the commissioners, R.C. 3501.17(A) does not apply.
        {¶ 14} S.B. 135 supports this conclusion. Section 5(B) of S.B. 135 provides
that “[t]he board of elections shall select voting machines and related services” from
the list certified by the secretary of state, the secretary “and each board of county
commissioners shall enter into an agreement concerning this selection and
acquisition,” and “the board of county commissioners shall enter into all necessary
contracts or agreements with the selected vendor.” If the state-provided funds are
insufficient to pay the total cost of the machines, “the board of county commissioners
shall be responsible to pay directly to the vendor those costs that exceed its allocated
funding amount.” Id. And under S.B. 135, ownership of the machines ultimately
vests in the county commissioners. Id. S.B. 135 thus confirms what the General
Assembly already said in R.C. 3506.03: the commissioners must acquire the voting
machines selected by the elections board.
        {¶ 15} As a final matter, the commissioners argue that allowing the elections
board to unilaterally adopt voting machines under R.C. 3506.02(A) without the
commissioners’ approval “would make R.C. 3506.02(B) a meaningless ‘courtesy’
rather than an effective portion of the statute.” The commissioners misread R.C.
3506.02. The statute provides options for the adoption of voting equipment. R.C.
3506.02(B) is not rendered meaningless merely because a board of elections may
choose to act under R.C. 3506.02(A) instead. The commissioners take issue with the
availability of a selection process that does not allow them to scrutinize the elections
board’s choice. But that policy decision is the province of the General Assembly,
not this court.




                                            6
                                  January Term, 2021




                                    Adequate remedy
          {¶ 16} To be an adequate remedy in the ordinary course of the law, a remedy
must be “complete, beneficial, and speedy.” State ex rel. N. Main St. Coalition v.
Webb, 106 Ohio St.3d 437, 2005-Ohio-5009, 835 N.E.2d 1222, ¶ 41. The elections
board lacks an adequate remedy at law here because to obtain complete relief, it
needs an order compelling the commissioners to act. The board could seek a
mandatory injunction in another action, but that itself would be an extraordinary
remedy—i.e., not one obtained in the ordinary course of the law. See State ex rel.
Omni Energy Group, L.L.C. v. Ohio Dept. of Natural Resources, Div. of Oil & Gas
Resources Mgt., __ Ohio St.3d __, 2020-Ohio-5581, __ N.E.3d __, ¶ 20.
          {¶ 17} Further, we reject the commissioners’ argument that the elections
board has an adequate remedy under R.C. 3501.17(A), which provides:


          If the board of county commissioners fails to appropriate an amount
          sufficient to provide for the necessary and proper expenses of the
          board of elections pertaining to the conduct of elections, the board of
          elections may apply to the court of common pleas within the county,
          which shall fix the amount necessary to be appropriated and the
          amount shall be appropriated.


As just discussed, R.C. 3501.17(A) does not apply here because the purchase of the
machines is not an “expense[] of the board of elections” under that statute.
                                       Conclusion
          {¶ 18} For the reasons stated above, we hold that the elections board is
entitled to the requested writ of mandamus.
                                                                          Writ granted.
          O’CONNOR, C.J., and FISCHER, DEWINE, DONNELLY, and STEWART, JJ.,
concur.




                                            7
                                  SUPREME COURT OF OHIO




         BRUNNER, J., concurs, with an opinion.
         KENNEDY, J., dissents, with an opinion.
                                     _________________
         BRUNNER, J., concurring.
         {¶ 19} In this case, respondents, the Stark County Board of Commissioners
and its members (collectively, “the commissioners”), based on stated “intense public
interest,” are attempting to deny the electorate of Stark County access to a tested,
credentialed, and functional voting system. The voting machines at issue have been
vetted by the secretary of state and the Ohio Board of Voting Machine Examiners2
and selected by relator, the Stark County Board of Elections, to effect the fair
expression of the voters’ political will. The commissioners’ arguments supporting
their inaction are at best specious and at worst a dereliction of duty. See R.C.
2921.44(E). This court has stated:


         “The right to vote includes the right to have one’s vote counted on
         equal terms with others.” League of Women Voters of Ohio v.
         Brunner, 548 F.3d 463, 476 (6th Cir.2008); Bush v. Gore, 531 U.S.
         98, 104, 121 S.Ct. 525, 148 L.Ed.2d 388 (2000) (“the right to vote
         as the legislature has prescribed is fundamental; and one source of
         its fundamental nature lies in the equal weight accorded to each vote
         and the equal dignity owed to each voter”).




2. The Ohio Board of Voting Machine Examiners examines and approves voting equipment for use
in Ohio elections. The secretary of state has the authority to break a tie vote of the board, and the
Office of the Secretary of State provides legal, technical, and clerical support to the board. R.C.
3506.05(B). See the certified list of Ohio’s voting equipment here:
https://www.ohiosos.gov/globalassets/elections/bvme/systems.pdf (accessed May 21, 2021)
[https://perma.cc/9LSH-96H7].




                                                 8
                                January Term, 2021




State ex rel. Skaggs v. Brunner, 120 Ohio St.3d 506, 2008-Ohio-6333, 900 N.E.2d
982, ¶ 58.
       {¶ 20} The General Assembly has established a framework for providing
voting equipment through vetting by the secretary of state and the Ohio Board of
Voting Machine Examiners, R.C. 3506.05(B) through (H), and selection by a county
board of elections of what it determines would work best in its county. The General
Assembly then requires the county’s board of commissioners to acquire the board of
elections’ selection by purchase or lease. R.C. 3506.02(A) and 3506.03. It was
reckless for the commissioners to refuse to purchase the selected voting machines
and to characterize the board of elections’ second vote, one necessitated by the
commissioners’ rejection of the board’s first vote, as a matter the commissioners did
not need to deal with. Then, for the commissioners to argue that the board of
elections instead was required to avail itself of the common pleas court to obtain the
new voting equipment was a failure to perform a duty expressly imposed by the law
on the commissioners.
       {¶ 21} In a sense, the commissioners’ refusal also jeopardized the lawful
activity of the board of elections. No public official or public servant, such as a
member of a board of elections, should be either explicitly or tacitly caused to
violate the law by being pushed by a funding source, here, the commissioners,
toward doing what the law expressly prohibits—incurring an obligation for more
than the board’s appropriated funds.
       {¶ 22} R.C. 3501.17(A) requires:


               The expenses of the board of elections shall be paid from the
       county treasury, in pursuance of appropriations by the board of
       county commissioners * * *. If the board of county commissioners
       fails to appropriate an amount sufficient to provide for the necessary
       and proper expenses of the board of elections pertaining to the




                                          9
                              SUPREME COURT OF OHIO




         conduct of elections, the board of elections may apply to the court
         of common pleas within the county, which shall fix the amount
         necessary to be appropriated and the amount shall be appropriated.
         Payments shall be made upon vouchers of the board of elections
         certified to by its chairperson or acting chairperson and the director
         or deputy director, upon warrants of the county auditor.
                The board of elections shall not incur any obligation
         involving the expenditure of money unless there are moneys
         sufficient in the funds appropriated therefor to meet the obligation.


(Emphasis added.)
         {¶ 23} It would be difficult for a board to obtain an appropriation
authorization from a court without a contract for voting machines to support a
voucher for payment. A board of elections cannot incur an obligation for which
there is no appropriation, R.C. 3501.17(A), such as a contract to purchase voting
machines. Nor does it have the authority to make a direct purchase under R.C.
3506.02 or 3506.03. Without a contract, both the obligation and the amount would
be speculative, leaving a court in a tenuous position to issue a specific appropriation
order.
         {¶ 24} In essence, when the commissioners suggested to the board that the
common pleas court order the appropriation, they were in effect encouraging the
board to enter into an obligation with the voting machine vendor in violation of
R.C. 3501.17(A), encouraging the board to engage in its own dereliction of duty,
i.e. “recklessly do[ing] any act expressly forbidden by law with respect to the public
servant’s office,” R.C. 2921.44(E). Meanwhile this proverbial dog chasing its tail
leads to nowhere, except potential disenfranchisement of the county’s voters in the
event of aging voting machine failure at the next election held without new
machines.



                                          10
                                 January Term, 2021




       {¶ 25} As we have stated in our per curiam opinion, the purchase of voting
machines is not an “expense[] of the board of elections” under R.C. 3501.17(A). A
writ of mandamus is both appropriate and necessary, because the ultimate
responsibility for obtaining voting machines, the essential machinery of self-
governance in every county of this state, lies with the commissioners.
       {¶ 26} In concurring in the court’s per curiam opinion, I emphasize that there
are glaring differences between R.C. 3501.17(A), relating to funds appropriated to a
board of elections, and R.C. 3506.03, relating to the duty of a board of county
commissioners to provide necessary funding for voting equipment selected by a
board of elections pursuant to R.C. 3506.02(A). That the commissioners would
place what amounts to political considerations above the county’s electors’ fair
access to voting is indefensible. Granting this writ is essential, and I concur in the
per curiam opinion.
                                _________________
       KENNEDY, J., dissenting.
       {¶ 27} I dissent from the majority’s holding granting a writ of mandamus
to relator, Stark County Board of Elections (“BOE”), ordering respondents, Stark
County Board of Commissioners and its members (collectively, “the
commissioners”), to purchase the specific voting equipment that the BOE has
requested. The plain language of R.C. 3506.02 does not give the BOE the authority
to select a specific type of voting equipment to be used in Stark County and the
plain language of R.C. 3506.03 does not impose a duty on the commissioners to
purchase the specific voting equipment that the BOE has requested. Because the
BOE fails to assert any other basis entitling it to relief, I would deny the writ.
                                 Legal background
       {¶ 28} “To be entitled to a writ of mandamus, a relator must establish, by
clear and convincing evidence, (1) a clear legal right to the requested relief, (2) a
clear legal duty on the part of the respondent to provide the requested relief, and (3)




                                          11
                            SUPREME COURT OF OHIO




the lack of an adequate remedy in the ordinary course of the law.” State ex rel.
Repeal Lorain Cty. Permissive Sales Tax Commt. v. Lorain Cty. Bd. of Elections,
151 Ohio St.3d 247, 2017-Ohio-7648, 87 N.E.3d 1234, ¶ 9. If any of these elements
is not proved, the petition must be denied. See State ex rel. Leis v. Kraft, 10 Ohio
St.3d 38, 39, 460 N.E.2d 1376 (1984).
       {¶ 29} The BOE claims that R.C. 3506.02 provides it with a clear legal right
to choose a type of voting equipment to be used in elections in Stark County and
that R.C. 3506.03 imposes a clear legal duty on the commissioners to purchase the
voting equipment that the BOE has chosen. I disagree.
       {¶ 30} This case returns us to a familiar place: statutory construction.
“When the statutory language is plain and unambiguous, and conveys a clear and
definite meaning, we must rely on what the General Assembly has said.” Jones v.
Action Coupling & Equip., Inc., 98 Ohio St.3d 330, 2003-Ohio-1099, 784 N.E.2d
1172, ¶ 12, citing Symmes Twp. Bd. of Trustees v. Smyth, 87 Ohio St.3d 549, 553,
721 N.E.2d 1057 (2000). And an unambiguous statute is to be applied, not
interpreted. McConnell v. Dudley, 158 Ohio St.3d 388, 2019-Ohio-4740, 144
N.E.3d 369, ¶ 2.
R.C. 3506.02 is a general statute regarding whether a county will implement
                           the use of voting equipment
       {¶ 31} R.C. 3506.02 provides three methods for a county to adopt the use
of voting machines, marking devices, and automatic tabulating equipment in
elections.


               Voting machines, marking devices, and automatic tabulating
       equipment may be adopted for use in elections in any county in the
       following manner:
               (A) By the board of elections;




                                        12
                                January Term, 2021




               (B) By the board of county commissioners of such county on
       the recommendation of the board of elections;
               (C) By the affirmative vote of a majority of the electors of
       such county voting upon the question of the adoption of such
       equipment in such county.


(Emphasis added.)
       {¶ 32} The statute is unambiguous. The plain language of the statute
provides the ways for a county to implement the use of technology for elections in
a county. This becomes especially clear when reading R.C. 3506.02(C), through
which the General Assembly allows the electors of a county, by way of petition, to
place on the ballot the issue whether “[v]oting machines, marking devices, and
automatic tabulating equipment may be adopted for use in elections” in the county.
R.C. 3506.02(C) provides that if the threshold number of petition signatures is met,
the board of elections must submit at the next general election the question, “Shall
voting machines, marking devices, and automatic tabulating equipment be adopted
in the county of __________?” Therefore, the relevant question presented to the
voters is whether voting machines, marking devices, and automatic tabulating
equipment should be used in the county. The voters do not get to decide the issue
of what type of voting equipment should be selected and purchased.
       {¶ 33} The General Assembly did not give the BOE or the commissioners
any more authority than it gave the voters in R.C. 3506.02. There are three equal
ways to adopt the use of voting machines, marking devices, and automatic
tabulating equipment for county use in elections. R.C. 3506.02(A) and (B) allow
the BOE or the commissioners, on the recommendation of the BOE, to implement
the use of technology as set forth in the statute without a vote of electors. What the
statute allows voters to do is the same thing that a board of elections or county
commissioners may do: choose to transition to the use of technology. The type of




                                         13
                            SUPREME COURT OF OHIO




election equipment that may be used is not decided pursuant to R.C. 3506.02 at all.
If the BOE believes that R.C. 3506.02 gives it the authority to choose the type of
election equipment, then voters would have that same right under the statute. But
it is clear from the question posed to voters following a successful petition—“Shall
voting machines, marking devices, and automatic tabulating equipment be adopted
in the county of __________?”—that the statute addresses the question of the
general transition to the use of voting technology. It speaks of voting machines,
marking devices, and automatic tabulating equipment only in generic terms.
       {¶ 34} R.C. 3506.02 was first enacted in 1959 and it has changed very little
since then. See Am.S.B. No. 72, 128 Ohio Laws 82. Its plain meaning now is the
same as it was then. Through R.C. 3506.02, the General Assembly allows counties
to transition to more technologically advanced ways for boards of elections to
process votes. In 1959, the general technology available to adopt for use was
described as “[m]arking devices and automatic tabulating equipment.” 128 Ohio
Laws at 83-84. Since an amendment in 1994, the general technology available to
be adopted for use has been described as “[v]oting machines, marking devices, and
automatic tabulating equipment.” Sub.H.B. No. 143, 145 Ohio Laws, Part II, 3266,
3269. The General Assembly has never altered the statute to give a board of
elections, a board of county commissioners, or electors the ability to specify the
type of equipment to purchase. The majority’s conclusion that R.C. 3506.02 does
give the BOE such broad power in this case is contrary to the statutory scheme.
       {¶ 35} “[B]oards of elections are created by statute and must comply with
applicable statutory requirements.” State ex rel. Husted v. Brunner, 123 Ohio St.3d
288, 2009-Ohio-5327, 915 N.E.2d 1215, ¶ 15. The plain language of R.C. 3506.02
demonstrates that the authority of the BOE is limited. The BOE has the authority
to determine whether voting machines, marking devices, and automatic tabulating
equipment should be adopted for use in the county for elections. There is nothing




                                        14
                               January Term, 2021




in the plain language of the statute that gives the BOE the authority to choose the
type of voting equipment.
                 Contrasting R.C. 3506.02 and R.C. 3506.021
       {¶ 36} Reading this statute as the BOE argues—and as the majority holds—
requires the addition of words. But when applying a statute, “a court cannot simply
ignore or add words.” Portage Cty. Bd. of Commrs. v. Akron, 109 Ohio St.3d 106,
2006-Ohio-954, 846 N.E.2d 478, ¶ 52. Indeed, R.C. 3506.02 would have to read
more like R.C. 3506.021 for the statute to provide the authority to the BOE that it
claims it has to choose voting equipment. R.C. 3506.021(A) states: “A board of
elections may adopt the use of any electronic pollbook that has been certified for
use in this state in accordance with section 3506.05 of the Revised Code, instead of
using poll lists or signature pollbooks.” (Emphasis added.) R.C. 3506.05 states
that no voting equipment, including electronic pollbooks, can be used unless it has
been certified by the secretary of state. R.C. 3506.05(B) requires the secretary of
state to appoint a board of voting machine examiners to examine and approve
equipment.
       {¶ 37} The plain language of R.C. 3506.021(A) gives a board of elections
the authority to adopt the use of a specific electronic pollbook as long as that
pollbook has been certified by the secretary of state. Had the General Assembly
intended to give boards of elections the same authority in R.C. 3506.02 regarding
voting machines, marking devices, and automatic tabulating equipment, it could
have done so in 2014 when R.C. 3506.021 was enacted, but R.C. 3506.02 was last
amended in 2010. The General Assembly’s use of particular language authorizing
boards of elections to choose a particular electronic polling book demonstrates that
it knows how to create such exclusive authority in boards of elections, and the fact
that it has chosen not to grant such broad authority in another statute in the same
chapter is significant. See State ex rel. Ohio Presbyterian Retirement Servs., Inc.
v. Indus. Comm. of Ohio, 151 Ohio St.3d 92, 2017-Ohio-7577, 86 N.E.3d 294, ¶ 25;




                                        15
                                 SUPREME COURT OF OHIO




Hulsmeyer v. Hospice of Southwest Ohio, Inc., 142 Ohio St.3d 236, 2014-Ohio-
5511, 29 N.E.3d 903, ¶ 26.
             R.C. 3506.02 provides no clear legal right to the BOE
        {¶ 38} Although some other provision of the Revised Code might give the
BOE the authority to choose specific voting equipment, R.C. 3506.02 does not.
Since the BOE relies on R.C. 3506.02 as providing its clear legal right to
unilaterally choose specific voting equipment, its complaint in mandamus fails
because it has not demonstrated a clear legal right to the relief it seeks. Because in
my view the BOE has not met its burden to prove a clear legal right, it cannot prove
its entitlement to a writ of mandamus, and the case should end here. But because
the majority addresses R.C. 3506.03 in regard to the commissioners’ duty, I write
further to address that issue.
        R.C. 3506.03 imposes no clear legal duty on the commissioners
        {¶ 39} Contrary to the BOE’s argument, there is no clear legal duty under
R.C. 3506.03 for the commissioners to purchase the voting equipment that the BOE
has chosen. Because the BOE does not have the ability to choose specific voting
equipment under R.C. 3506.02, there is no duty under R.C. 3506.03 for the board
of county commissioners to acquire the voting equipment the BOE has chosen.
R.C. 3506.03 restates the three ways a county has to adopt the use of voting
equipment as set forth in R.C. 3506.02:


                Upon the adoption of voting machines, marking devices, and
        automatic tabulating equipment either by the action of the board of
        elections or by the board of county commissioners, on the
        recommendation of the board of elections or by the affirmative vote
        of a majority of the electors voting on the question of the adoption
        of such equipment, such board of county commissioners shall




                                          16
                                January Term, 2021




       acquire the equipment by any one or by any combination of the
       following methods[.]


R.C. 3506.03. The statute then provides for three funding mechanisms.
       {¶ 40} Like R.C. 3506.02, R.C. 3506.03 does not set forth what entity
decides which voting equipment the board of county commissioners must acquire.
Substantively, R.C. 3506.03 establishes three ways that a board of commissioners
may fund the acquisition of voting machines, marking devices, and automatic
tabulating equipment, once their use has been adopted by one of the three methods
set forth in R.C. 3506.02. But R.C. 3506.03 does not create a duty for the
commissioners to acquire the specific voting equipment the BOE has chosen.
                                    Conclusion
       {¶ 41} Because R.C. 3506.02 does not give the BOE authority to select
specific voting equipment and because R.C. 3506.03 does not impose a duty on the
commissioners to purchase equipment that the BOE has requested, the BOE has
failed to meet its burden and prove a clear legal right in the BOE or a clear legal
duty on behalf of the commissioners in this case. Because the BOE provides no
other statutory authority for the granting of the writ, I dissent from the majority’s
judgment and would deny the writ.
                               _________________
       McTigue & Colombo, L.L.C., Donald J. McTigue, J. Corey Colombo,
Derek S. Clinger, and Ben F.C. Wallace, for relator.
       Isaac, Wiles & Burkholder, L.L.C., Mark R. Weaver, Donald C. Brey, and
David C. Moser, for respondents.
                               _________________




                                         17